AMY, J.,
dissenting.
hln my opinion, an affirmation is warranted since this matter must be resolved solely with regard to the record before the court. Reference to this record demonstrates that the plaintiff, through her at*483torney, failed to comply with a discovery order issued by the trial court and that she and her attorney further failed to appear at the hearing on the motion to dismiss. The trial court could have permissibly considered the disregard for the court-ordered discovery apparent from the record and could have attributed that to the plaintiff, insofar as she was served through her attorney. Based on these facts from the record, I do not see that the trial court’s ruling runs afoul of either La.Code Civ.P. art. 1471 or Horton v. McCary, 93-2315 (La.4/11/94), 635 So.2d 199. Although the plaintiff now alleges certain facts, I do not find that the trial court either erred or abused its discretion as those facts were not before it at the time of its ruling.
For these reasons, I respectfully dissent.